UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 0-29452 RADCOM Ltd. (Exact Name of Registrant as Specified in its Charter) N/A (Translation of Registrant’s Name into English) Israel (Jurisdiction of Incorporation or Organization) 24 Raoul Wallenberg Street, Tel-Aviv69719, Israel (Address of Principal Executive Offices) Gilad Yehudai: (+972) 77-7745-060 (tel), (+972) 3-647-4681 (fax) 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel (Name, Telephone, E-mail and/or Facsimile Number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Ordinary Shares, NIS 0.20 par value per share NASDAQ Capital Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None. Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report:As of December 31, 2011, there were 6,415,698 Ordinary Shares, NIS 0.20 par value per share, outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o Nox If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o Nox Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPx International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant elected to follow. Item 17 o Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Pg 2 INTRODUCTION Except for the historical information contained herein, the statements contained in this annual report on Form 20-F (this "Annual Report") are forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, with respect to our business, financial condition and results of operations.Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including all the risks discussed in "Item 3—Key Information—Risk Factors" and elsewhere in this Annual Report. The terms "believe," "do not believe," "expect," "plan," "intend," "estimate," "anticipate" and similar expressions are intended to identify forward-looking statements.These statements reflect our current views regarding future events and are based on assumptions and are subject to risks and uncertainties.Except as required by applicable law, including the securities laws of the United States, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. As used in this Annual Report, the terms "we," "us," "our," "RADCOM" and the "Company" mean RADCOM Ltd. and its subsidiaries, unless otherwise indicated. Omni-Q™, GearSet™, and Wirespeed™ are our trademarks.All other trademarks and trade names appearing in this Annual Report are owned by their respective holders. Pg 3 TABLE OF CONTENTS PART I 3 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 3 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 3 ITEM 3. KEY INFORMATION 3 A. SELECTED FINANCIAL DATA 3 B. CAPITALIZATION AND INDEBTEDNESS 5 C. REASONS FOR THE OFFER AND USE OF PROCEEDS 5 D. RISK FACTORS 5 ITEM 4. INFORMATION ON THE COMPANY 25 A. HISTORY AND DEVELOPMENT OF THE COMPANY 25 B. BUSINESS OVERVIEW 25 C. ORGANIZATIONAL STRUCTURE 42 D. PROPERTY, PLANTS AND EQUIPMENT 42 ITEM 4A. UNRESOLVED STAFF COMMENTS 43 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 43 A. OPERATING RESULTS 47 B. LIQUIDITY AND CAPITAL RESOURCES 52 C. RESEARCH AND DEVELOPMENT, PATENTS AND LICENSES 58 D. TREND INFORMATION 59 E. OFF–BALANCE SHEET ARRANGEMENTS 59 F. TABULAR DISCLOSURE OF CONTRACTUAL OBLIGATIONS 59 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 60 A. DIRECTORS AND SENIOR MANAGEMENT 60 B. COMPENSATION 63 C. BOARD PRACTICES 64 D. EMPLOYEES 68 E. SHARE OWNERSHIP (TO UPDATE BEFORE FILING) 68 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 70 A. MAJOR SHAREHOLDERS 70 B. RELATED PARTY TRANSACTIONS 71 C. INTERESTS OF EXPERTS AND COUNSEL 73 ITEM 8. FINANCIAL INFORMATION 73 A. CONSOLIDATED STATEMENTS AND OTHER FINANCIAL INFORMATION 73 B. SIGNIFICANT CHANGES 73 ITEM 9. THE OFFER AND LISTING 74 A. OFFER AND LISTING DETAILS 74 B. PLAN OF DISTRIBUTION 75 C. MARKETS 75 D. SELLING SHAREHOLDERS 75 E. DILUTION 75 F. EXPENSES OF THE ISSUE 76 Pg. 1 ITEM 10. ADDITIONAL INFORMATION 76 A. SHARE CAPITAL 76 B. MEMORANDUM AND ARTICLES OF ASSOCIATION 76 C. MATERIAL CONTRACTS 84 D.
